Case 1:20-cv-00506-RGA Document 85 Filed 04/30/21 Page 1 of 15 PageID #: 5983




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

BIO-RAD LABORATORIES, INC., THE                   )
UNIVERSITY OF CHICAGO,                            )
LAWRENCE LIVERMORE NATIONAL                       )
SECURITY LLC, and PRESIDENT AND                   )
FELLOWS OF HARVARD COLLEGE,                       ) C.A. No. 20-cv-506-RGA
                                                  )
                        Plaintiffs,               )
                                                  )
       v.                                         )
                                                  ) Part 1 of 2
DROPWORKS, INC.,                                  ) Exhibits 1-14
                                                  )
                        Defendant.                )


                         JOINT CLAIM CONSTRUCTION CHART

       Pursuant to Paragraph Seven of the Court’s Scheduling Order (D.I. 22), as amended by the

Court’s Order on the Stipulation to Amend the Schedule (D.I. 76), Plaintiffs Bio-Rad Laboratories,

Inc., the University of Chicago, Lawrence Livermore National Security LLC, and President and

Fellows of Harvard College (collectively, “Plaintiffs”) and Defendant Dropworks, Inc.

(“Defendant”) hereby submit a Joint Claim Construction Chart identifying for the Court the claim

terms of U.S. Patent No. 8,304,193 (the “193 Patent”), U.S. Patent No. 8,822,148 (the “148

Patent”), U.S. Patent No. RE41,780 (the “780 Patent”), U.S. Patent No. RE43,365 (the “365

Patent”), U.S. Patent No. 9,132,394 (the “394 Patent”), U.S. Patent No. 9,127,310 (the “310

Patent”), and U.S. Patent No. 9,056,289 (the “289 Patent”) for which the parties have reached

agreed-upon constructions, as well as claim terms for which the parties have a dispute, together

with the parties’ proposed constructions of the disputed claim terms and citations to the supporting

intrinsic evidence.
Case 1:20-cv-00506-RGA Document 85 Filed 04/30/21 Page 2 of 15 PageID #: 5984




                                      EXHIBITS

 Exhibit    Document Description
 No.
 1          U.S. Patent No. 8,304,193
 2          U.S. Patent No. 8,822,148
 3          U.S. Patent No. RE41,780
 4          U.S. Patent No. RE43,365
 5          U.S. Patent No. 9,132,394
 6          U.S. Patent No. 9,127,310
 7          U.S. Patent No. 9,056,289
 8          Excerpts of Prosecution History of U.S. 8,822,148
 9          Excerpts of Prosecution History of U.S. 8,304,193
 10         U.S. Provisional Application No. 60/379,927
 11         U.S. Provisional Application No. 60/394,544
 12         Excerpts of Prosecution History of U.S. Patent No. RE43,365
 13         Excerpts of Prosecution History of U.S. 9,132,394
 14         U.S. Provisional Application No. 61/277,203
 15         U.S. Provisional Application No. 61/317,635
 16         U.S. Provisional Application No. 61/467,347
 17         Excerpts of Prosecution History of U.S. Patent No. RE41,780
 18         U.S. Patent No. 6,057,149
 19         U.S. Patent No. 6,130,098
 20         U.S. Patent No. 6,140,053
 21         Excerpts of Prosecution History of U.S. 7,041,481
 22         Excerpt of Prosecution History of U.S. 7,901,939
 23         U.S. Patent No. 9,156,010
 24         Response to First Office Action in Ex Parte Reexamination of U.S. Patent No.
            8,304,193, dated June 12, 2018
 25         10X Genomics, Inc., v. The University of Chicago, IPR2015-01156, Paper No.
            14, Decision Denying Institution of Inter Partes Review
 26         10X Genomics, Inc., v. The University of Chicago, IPR2015-01163, Paper No.
            14, Decision Denying Institution of Inter Partes Review
 27         N.R. Beer et al., On-Chip, Real-Time, Single Copy Polymerase Chain Reaction
            in Picoliter Droplets, 79 Anal. Chem. 8471-8475 (2007)
 28         M.A. Burns et al., An Integrated Nanoliter DNA Analysis Device, 282 Science
            484-487 (1998)
 29         O. Kalinina et al., Nanoliter Scale PCR with TaqMan Detection, 25 Nucleic
            Acids Research 1999-2004 (1997)
 30         M. Nakano et al., Single-molecule PCR using water-in-oil emulsion, 102 Journal
            of Biotechnology 117-124 (2003)
 31         G.H. Seong et al., Fabrication of Microchambers Defined by Photopolymerized
            Hydrogels and Weirs within Microfluidic Systems: Application to DNA
            Hybridization, 74 Analytical Chemistry 3372-3377 (2002)




                                           2
                  Case 1:20-cv-00506-RGA Document 85 Filed 04/30/21 Page 3 of 15 PageID #: 5985




                                               AGREED-UPON CONSTRUCTIONS

Claim Term(s)               Parties’ Agreed-Upon Construction
“plugs of the aqueous       “volume(s) of aqueous fluid formed when a stream of aqueous fluid is introduced into the flow of a
fluid” / “plug of the       substantially immiscible carrier-fluid”
aqueous fluid”

148 Patent, claim 1; 193
Patent, claim 1

“Poisson distribution”      “distribution of target DNA or RNA molecules in plugs where there is an equal and independent
                            probability for each target DNA or RNA molecule to be distributed into any one of a number of plugs”
148 Patent, claim 1

“identification element”    “a species that includes a component that can be determined in some fashion”

289 Patent, claim 19



                                                  DISPUTED CONSTRUCTIONS

Claim Term(s)               Plaintiffs’ Proposed Construction and                 Defendant’s Proposed Construction and
                            Supporting Intrinsic Evidence                         Supporting Intrinsic Evidence
“A method for               The preamble is limiting and requires conducting       The preamble is limiting and requires conducting
conducting an               an autocatalytic reaction in a microfluidic system.   the autocatalytic reaction on-chip.
autocatalytic reaction in
plugs in a microfluidic     Intrinsic Evidence:                                   Intrinsic Evidence:
system”                     See, e.g., 193 Patent, Claims 1, 5, 10
                                                                                  ’193 Patent
193 Patent, claim 1         See, e.g., 193 Patent, Figs. 16, 46-54
                                                                                  1:22-24, 6:22-26 & Fig. 40, 6:42-44 & Fig. 45,
                            See, e.g., 193 Patent, Abstract, 1:18-40; 2:11-15,    11:13-23, 23:36-67, 39:31-55, 49:44-50, 49:56-
                                                                                  50:3, 69:14-20.


                                                                     3
                Case 1:20-cv-00506-RGA Document 85 Filed 04/30/21 Page 4 of 15 PageID #: 5986




Claim Term(s)          Plaintiffs’ Proposed Construction and                    Defendant’s Proposed Construction and
                       Supporting Intrinsic Evidence                            Supporting Intrinsic Evidence
                       2:54-63; 6:49-7:19; 7:32-41; 7:45-63; 8:8-17; 8:50-
                       56; 9:13-16; 10:48-11:23; 11:45-53; 12:29-37;            ’193 Patent File History
                       12:60-13:7; 14:28-41; 15:60-16:34; 16:41-52;
                       17:3-23; 17:65-18:13; 21:40-44; 25:24-35; 28:40-         Notice of Allowability & Examiner’s Amendment
                       56; 29:67-30:31; 33:1-25; 36:20-25, 37:53-60;            (Aug. 7, 2012) at 2-3.
                       40:48-42:10; 47:57-61; 49:31-55; 54:60-55:56;
                       57:50-58:5; 58:33-59:32; 75:27-77:3

                       See, e.g., U.S. Provisional Application No.
                       60/394,544, 3:13-14; 3:22-23; 3:31-32; 6:29-7:2;
                       10:6-7; 19:2-3; 20:18-19; 20:30-31; 28:29-30.

                       See, e.g., U.S. Provisional Application No.
                       60/379,927, 3:12-13; 3:21-22; 3:30-31; 9:8-9;
                       20:15-16.

                       See, e.g., 193 Patent File History
                           January 31, 2012 Office Action
                           July 27, 2012 Applicant Amendment and
                               Response
                           July 27, 2012 Interview Summary
                           August 7, 2012 Notice of Allowance and
                               Examiner’s Amendment

                       Plaintiffs also cite any additional intrinsic evidence
                       identified for this claim term in the Joint Claim
                       Construction Brief (D.I. 93) submitted in
                       RainDance Technologies, Inc. and University of
                       Chicago v. 10X Genomics, Inc., 1:15-cv-00152-
                       RGA (D. Del.).



                                                               4
                  Case 1:20-cv-00506-RGA Document 85 Filed 04/30/21 Page 5 of 15 PageID #: 5987




Claim Term(s)              Plaintiffs’ Proposed Construction and                   Defendant’s Proposed Construction and
                           Supporting Intrinsic Evidence                           Supporting Intrinsic Evidence
“forming at least one      Plain and ordinary meaning.                             “forming at least one plug of the aqueous fluid
plug of the aqueous                                                                containing the at least one substrate molecule and
fluid containing the at    Intrinsic Evidence:                                     reagents by introducing a continuously flowing
least one substrate        See, e.g., 193 Patent, 3:50-56, 5:5-15, 8:30-41,        stream of at least one plug fluid into the flowing oil
molecule and reagents      9:27-10:11, 14:38-15:5, 15:18-34, 15:46-59, 17:24- at the junction of the at least two channels”
by partitioning the        21:67, 22:34-38, 24:14-17, 33:43-51, 33:57-34:17,
aqueous fluid with the     34:23-26, 34:51-66, 54:57-55:10, 55:40-50, 61:50- Intrinsic Evidence:
flowing oil at the         62:10, 62:31-61, 77:4-40
junction of the at least                                                           ’193 Patent
two channels”              See, e.g., 193 Patent, Figs. 2-5, 8, 9, 17, 25, 26, 44,
                           51, 52                                                  5:5-10 & Fig. 25, 5:11-15 & Fig. 26, 9:27-30,
193 Patent, claim 1                                                                9:61-67, 15:18-24, 15:46-52, 17:28-36, 17:37-43 &
                           See, e.g., 193 Patent File History:                     Fig. 2A, 19:35-44, 21:33-35, 21:45-47, 26:12-22,
                                                                                   33:43-51, 34:44-35:2 & Fig. 44, 38:1-9, 39:31-41,
                                July 11, 2011 Non-Final Rejection
                                                                                   47:13-26, 55:40-52 & Fig. 17, 59:48-53, 59:61-
                                December 16, 2011 Applicant Amendment
                                                                                   60:5, 60:53-61, 61:60-62:29 & Fig. 45, 62:39-52 &
                                   and Request for Reconsideration After
                                                                                   Fig. 26, 70:40-51 & Fig. 25, 72:30-36, 76:1-5,
                                   Non-Final Rejection
                                                                                   76:37-56, 77:14-24 & Fig. 50, 77:25-39 & Fig. 51,
                                January 31, 2012 Final Rejection                  77:59-78:6 & Fig. 54.
                                July 27, 2012 Applicant Response After
                                   Final Action                                    ’193 Patent File History
                                August 7, 2012 Notice of Allowance and
                                   Examiner’s Amendment                            Notice of Allowability & Examiner’s Amendment
                                                                                   (Aug. 7, 2012) at 2-4.

                                                                                   ’193 Patent Reexamination

                                                                                   Patentee Response (June 12, 2018) at 20-21 and
                                                                                   Ex. 2001 (Sia Decl.) ¶ 64.

                                                                                   IPR2015-01163




                                                                   5
                  Case 1:20-cv-00506-RGA Document 85 Filed 04/30/21 Page 6 of 15 PageID #: 5988




Claim Term(s)            Plaintiffs’ Proposed Construction and                 Defendant’s Proposed Construction and
                         Supporting Intrinsic Evidence                         Supporting Intrinsic Evidence
                                                                               Decision Denying Institution (Paper No. 14) at 7-8.

                                                                               IPR2015-01156

                                                                               Decision Denying Institution (Paper No. 14) at 7-8.

                                                                               ’148 Patent File History

                                                                               Amendment & Response (June 27, 2013) at 3, 5-6.

“a mixing step”          Plain and ordinary meaning                            “a step that creates a mixture of the substrate
                                                                               molecule and reagents contained in the at least one
193 Patent, claim 12     Intrinsic Evidence:                                   plug fluid”
                         See, e.g., 193 Patent, 3:63-4:15, 4:26-34, 4:50-53,
                         5:5-31, 8:42-49, 10:1-11; 11:64-12:8, 12:39-41,       Intrinsic Evidence:
                         12:44-57, 15:18-34, 17:28-31, 17:37-18:21, 18:60-
                         19:6, 22:1-27:5, 28:21-24, 29:16-33, 39:45-55,        ’193 Patent
                         42:49-43:28, 43:40-44:17, 58:11-32, 64:5-34
                                                                               Claims 1 and 12.
                         See, e.g., 193 Patent, Figs. 1A-1C-4, 2A-2B, 3-9,
                                                                               2:38-43, 3:31-32 & Fig. 1A, 3:53-56 & Fig. 5,
                         13, 14, 20, 21, 25-27
                                                                               3:63-4:9 & Fig. 7, 5:16-25 & Fig. 27, 10:1-5,
                                                                               11:64-12:8, 13:64-14:4, 17:37-44 & Fig. 2A,
                                                                               17:65-18:13, 18:14-37 & Fig. 3, 18:60-19:6 & Fig.
                                                                               5, 22:1-5 & Fig. 7, 22:27-44 & Figs. 8 and 9,
                                                                               38:17-19, 39:31-55, 47:62-64, 58:11-32 & Fig. 20.

                                                                               ’193 Patent Reexamination

                                                                               Patentee Response (June 12, 2018), Ex. 2001 (Sia
                                                                               Decl.) ¶ 96.




                                                               6
                 Case 1:20-cv-00506-RGA Document 85 Filed 04/30/21 Page 7 of 15 PageID #: 5989




Claim Term(s)             Plaintiffs’ Proposed Construction and                 Defendant’s Proposed Construction and
                          Supporting Intrinsic Evidence                         Supporting Intrinsic Evidence
                                                                                IPR2015-01163

                                                                                Patent Owner Preliminary Response (Paper No. 9)
                                                                                at 7-9, 40-41.

                                                                                US Patent No. 7,901,939 File History

                                                                                Amendment (Sept. 19, 2008) at Claims and 10-11.

“target DNA or RNA        Plain and ordinary meaning                            Indefinite
molecule” / “target
DNA or RNA                Intrinsic Evidence:                                   Intrinsic Evidence:
molecules”
                          See, e.g., 148 Patent, 21:40-44, 30:58-31:20,      ’148 Patent
148 Patent, claims 1, 3   31:60-32:6, 34:35-42, 44:58-61, 45:65-46:7, 46:29-
                          32, 51:48-52:7, 52:34-40, 52:46-49                 Claims 1 and 3.

                          See, e.g., 148 Patent File History:                   20:14-22, 44:18-26, 45:65-46:9, 51:48-52:7, 52:34-
                              December 16, 2013 Non-Final Rejection            40, 52:46-55, 54:13-28, 54:29-59, 68:43-58.
                              February 14, 2014 Applicant
                                  Amendment/Request for Reconsideration         ’148 Patent File History
                                  After Non-Final Rejection
                                                                                Final Rejection (Aug. 29, 2013) at 3-4, 6.
                          See, e.g., Nakano et al. “Single-molecule PCR
                                                                                Request for Continued Examination (Nov. 27,
                          using water-in-oil emulsion”. J. Biotech., 2003, v.
                                                                                2013) at 2, 4-5.
                          102, pp. 117-124, at 117-118.
                                                                                Non-Final Rejection (Dec. 16, 2013) at 4-5, 7.
                          See, e.g., Beer et al. "On-Chip, Real-Time, Single-
                          Copy Polymerase Chain Reaction in Picoliter           Amendment & Response to Office Action (Feb.
                          Droplets'. Anal. Chem. 2007. v. 79, pp. 8471-8475     14, 2014) at 2, 4-6.
                          at 8471, 8475



                                                                 7
                      Case 1:20-cv-00506-RGA Document 85 Filed 04/30/21 Page 8 of 15 PageID #: 5990




    Claim Term(s)            Plaintiffs’ Proposed Construction and                   Defendant’s Proposed Construction and
                             Supporting Intrinsic Evidence                           Supporting Intrinsic Evidence
                             See, e.g., Burns, Mark et al., "An Integrated
                             Nanoliter DNA Analysis Device", Science, vol.
                             282, 1998, pp. 484-487.

                             See, e.g., Kalinina et al. “Nanoliter scale PCR with
                             TagMan detection”. Nucleic Acids Research, 1997,
                             v. 25, No. 10, pp. 1999-2004.

                             See, e.g., U.S. Patent No. 6,130,098 to Handique et
                             al., 1:31-32; 9:56-66; 10:4-15.

                             See, e.g., U.S. Patent No. 6,057,149 to Burns et al.,
                             1:23-24; 6:26-52.

                             See, e.g., U.S. Patent No. 6,140,053 to Koster,
                             Abstract; 4:58-67; 7:63-8:60; 9:9-37.

                             See, e.g., U.S. Patent No. 6,140,053 to Koster,
                             Figs. 2, 3, 4A, 4B

    “orifice” / “injection   Plain and ordinary meaning.                             “a hole to permit fluid flow” / “a hole to permit
    orifice”                                                                         fluid flow by force”
                             Intrinsic Evidence:
    780 Patent, claims 10,   See, e.g., 780 Patent, 6:45-50; 6:63-7:3; 10:10-18.     Intrinsic Evidence:
    22, 34; 365 Patent,
    claim 11                 See, e.g., 365 Patent, 6:61-64; 7:9-15; 10:24-32.       ’780 and ’365 Patents1



1
 The ’780 and ’365 Patents have the same specification. For ease of reference, Dropworks cites to the ’780 Patent specification in
support of its proposed constructions for both patents.



                                                                    8
                 Case 1:20-cv-00506-RGA Document 85 Filed 04/30/21 Page 9 of 15 PageID #: 5991




Claim Term(s)            Plaintiffs’ Proposed Construction and                 Defendant’s Proposed Construction and
                         Supporting Intrinsic Evidence                         Supporting Intrinsic Evidence
                         See, e.g., 780 Patent, Fig. 3                         6:37-50 & Fig. 3.

                         See, e.g., 365 Patent, Fig. 3                         ’780 Patent File History

                         See, e.g., 780 Patent, claims 1, 2, 3                 Amendment/Response to Office Action (July 23,
                                                                               2009), Remarks at 14-15.
                         See, e.g., 780 Patent File History
                                                                               US Patent No. 7,041,481 File History
                             U.S. Patent No. 7,041,481, 6:43-46
                             July 23, 2009 Applicant                          Non-Final Rejection (Oct. 17, 2005) at 2.
                                 Arguments/Remarks Made in an
                                 Amendment                                     Amendment (Jan. 9, 2006) at Claims and 7.
                             April 26, 2010 Notice of Allowance and
                                 Examiner’s Amendment

“channel” /              Plain and ordinary meaning                            “a groove in a substrate” / “a channel of
“microchannel”                                                                 micrometer dimensions”
                         Intrinsic Evidence:
780 Patent, claims 22,                                                         Intrinsic Evidence:
27, 28, 30, 32-36, 39,   See, e.g., 780 Patent 3:35-38; 6:51-7:12; 8:51-57;
47, 48; 365 Patent,      9:34-47; 9:63-64, 10:3-7                              ’780 and ’365 Patents
claims 11, 12, 15, 17
                         See, e.g., 365 Patent 3:53-55; 9:58-60; 10:8-10;      8:31-54 & Fig. 4, 8:60-65.
                         10:16-20; 10:8-10, 10:16-20.

                         See, e.g., 780 Patent, claims 1, 2, 3, 4, 5, 6, 29.

                         See, e.g., 780 Patent, Figs. 3, 4, 5A, 5B.

                         See, e.g., 780 Patent File History
                             May 9, 2008 Preliminary Amendment,
                                 Claim 34


                                                                   9
                Case 1:20-cv-00506-RGA Document 85 Filed 04/30/21 Page 10 of 15 PageID #: 5992




Claim Term(s)            Plaintiffs’ Proposed Construction and                   Defendant’s Proposed Construction and
                         Supporting Intrinsic Evidence                           Supporting Intrinsic Evidence
                             July 23, 2009 Applicant
                                Arguments/Remarks Made in an
                                Amendment
                             April 26, 2010 Notice of Allowance

                         See, e.g., 365 Patent File History
                             September 27, 2010 Preliminary
                                 Amendment, Claim 62
                             November 16, 2011 Amendment, Claim 15

                         See, e.g., U.S. Patent No. 6,130,098 to Handique et
                         al., 15:43-45

                         See, e.g., U.S. Patent No. 6,057,149 to Burns et al.,
                         8:63-66

“tube”                   Plain and ordinary meaning                              “a long hollow cylinder”

780 Patent, claims 22,   Intrinsic Evidence:                                     Intrinsic Evidence:
27-29, 32-36, 39, 47;
365 Patent, claim 11,    See, e.g., 780 Patent 3:35-38; 6:51-7:12; 8:51-57;      ’780 and ’365 Patents
12, 14, 17               9:34-47; 9:63-64, 10:3-7.
                                                                                 6:51-62 & Fig. 3.
                         See, e.g., 365 Patent 3:53-55; 9:58-60; 10:8-10;
                         10:16-20; 10:8-10, 10:16-20.                            ’780 Patent File History

                         See, e.g., 780 Patent, claims 1, 2, 3, 4, 5, 6, 29.     Amendment/Response to Office Action (July 23,
                                                                                 2009), Remarks at 16.
                         See, e.g., 780 Patent, Figs. 3, 4, 5A, 5B

                         See, e.g., 365 Patent Fig. 5A, 5B


                                                                  10
                Case 1:20-cv-00506-RGA Document 85 Filed 04/30/21 Page 11 of 15 PageID #: 5993




Claim Term(s)           Plaintiffs’ Proposed Construction and                   Defendant’s Proposed Construction and
                        Supporting Intrinsic Evidence                           Supporting Intrinsic Evidence

                        See, e.g., 780 Patent File History
                            March 24, 2009 Non-Final Rejection
                            July 23, 2009 Applicant
                                Arguments/Remarks Made in an
                                Amendment
                            April 26, 2010 Notice of Allowance

                        See, e.g., U.S. Patent No. 6,130,098 to Handique et
                        al., 15:43-45

                        See, e.g., U.S. Patent No. 6,057,149 to Burns et al.,
                        8:63-66

“continuous tube”       Plain and ordinary meaning                              “a tube with one end that connects to its other end,
                                                                                allowing contents to circulate”
780 Patent, claim 29;   Intrinsic Evidence:
365 Patent, claim 14    See, e.g., 780 Patent 3:35-38; 6:51-7:12; 8:51-57;      Intrinsic Evidence:
                        9:34-47; 9:63-64, 10:3-7.
                                                                                ’780 and ’365 Patents
                        See, e.g., 365 Patent 3:53-55; 9:58-60; 10:8-10;
                        10:16-20; 10:8-10, 10:16-20.                            6:51-58 & Fig. 3.

                                                                                ’780 Patent, claims 1, 4-6, 22, 29, 30.
                        See, e.g., 780 Patent, Figs. 3, 4, 5A, 5B
                                                                                ’365 Patent, claims 1, 14, 15.
                        See, e.g., 780 Patent, claims 1, 2, 3, 4, 5, 6, 29.

                        See, e.g., U.S. Patent No. 7,041,481, Claims 4, 5, 6

                        See, e.g., U.S. Patent No. 6,130,098 to Handique et
                        al., 15:43-45


                                                                 11
                 Case 1:20-cv-00506-RGA Document 85 Filed 04/30/21 Page 12 of 15 PageID #: 5994




Claim Term(s)            Plaintiffs’ Proposed Construction and                   Defendant’s Proposed Construction and
                         Supporting Intrinsic Evidence                           Supporting Intrinsic Evidence

                         See, e.g., U.S. Patent No. 6,057,149 to Burns et al.,
                         8:63-66

“microfluidic device”    Plain and ordinary meaning                              “a device for manipulating fluid samples and
                                                                                 reagents, wherein the fluid flows through a
780 Patent, claim 47     Intrinsic Evidence:                                     structure having a cross-section of micrometer
                                                                                 dimensions”
                         See, e.g., 780 Patent, 2:14-40; 6:37-7:24; 7:58-67;
                         8:31:54; 9:8-11; 9:24-41.                               Intrinsic Evidence:

                         See, e.g., 780 Patent File History                      ’780 and ’365 Patents
                             April 26, 2010 Notice of Allowance
                                                                                 8:60-65.

                                                                                 ’780 Patent File History

                                                                                 Notice of Allowability & Examiner’s Amendment
                                                                                 (Apr. 15, 2010) at 14.

“microdroplet”           Plain and ordinary meaning                              “a droplet having a cross-section of micrometer
                                                                                 dimensions”
780 Patent, claims 22,   Intrinsic Evidence:
24, 25, 27, 28, 34-36,                                                           Intrinsic Evidence:
38-40, 47-51; 365        See, e.g., 780 Patent, 3:23-38; 5:16-31; 5:50-62;
Patent, claims 11, 12    6:45-7:12; 7:36-67; 8:1-30; 8:55-9:23; 9:52-60.         ’780 and ’365 Patents

                         See, e.g., 365 Patent, 3:41-55, 5:31-45, 5:64-6:9,      5:21-25, 8:60-65.
                         6:59-7:24, 7:49-8:13, 8:14-43, 9:1-36, 9:65-10:6.
                                                                                 ’780 Patent, claims 22, 24, 25, 48, 51.
                         See, e.g., 780 Patent File History                      ’780 Patent File History
                             April 26, 2010 Notice of Allowance


                                                                12
                   Case 1:20-cv-00506-RGA Document 85 Filed 04/30/21 Page 13 of 15 PageID #: 5995




Claim Term(s)              Plaintiffs’ Proposed Construction and                    Defendant’s Proposed Construction and
                           Supporting Intrinsic Evidence                            Supporting Intrinsic Evidence
                                                                                    Amendment/Response to Office Action (July 23,
                                                                                    2009), Remarks at 14-15.

                                                                                    Notice of Allowability & Examiner’s Amendment
                                                                                    (Apr. 15, 2010) at 14.

“heater” / “cooler”        Plain and ordinary meaning                               “a region in which the temperature of a sample
                                                                                    partition is raised/lowered”
780 Patent, claims 33,     Intrinsic Evidence:
38; 365 Patent, claim 17                                                            Intrinsic Evidence:
                           See, e.g., 780 Patent, 6:51-58; 7:58-67; 9:24-41.
                                                                                    ’780 and ’365 Patents
                           See, e.g., 365 Patent, 6:65-7:4, 8:4-13, 9:37-54.
                                                                                    6:51-58 & Fig. 3.
                           See, e.g., 780 Patent, Fig. 3
                                                                                    ’780 Patent File History
                           See, e.g., 365 Patent, Fig. 3                            Amendment/Response to Office Action (July 23,
                                                                                    2009), Remarks at 12-13.
                           See e.g., 780 Patent, claim 4

“diameter of the           Plain and ordinary meaning                               “diameter of the droplets if not artificially
droplets”                                                                           constrained”
                           Intrinsic Evidence:
394 Patent, claim 25                                                                Intrinsic Evidence:
                           See e.g., 394 Patent, 8:33-52; 18:65-19:10.
                                                                                    ’394 Patent
                           See e.g., 394 Patent, claims 2, 5, 12, 14, 17, 21, 22,
                           26, 29                                                   5:10-14, 6:35-49, 6:59-7:9, 8:33-52, 18:31-35,
                                                                                    18:65-19:8, 26:34-60, 27:4-15, 27:19-36, 29:15-17.
                           See, e.g., U.S. Provisional Application No.
                           61/277,203, 13:3-16; 34:6-9.                             Claims 1, 2, 5, 14, 17, 21, 22, 25, 26, 29.



                                                                   13
                Case 1:20-cv-00506-RGA Document 85 Filed 04/30/21 Page 14 of 15 PageID #: 5996




Claim Term(s)            Plaintiffs’ Proposed Construction and                   Defendant’s Proposed Construction and
                         Supporting Intrinsic Evidence                           Supporting Intrinsic Evidence
                                                                                 U.S. Patent No. 9,156,010
                         See, e.g., U.S. Patent No. 9,156,010, 11:58-12:6.
                                                                                 11:67-12:6, 38:14-20, 40:28-30, 119:58-62,
                                                                                 120:25-37.

                                                                                 ’394 Patent File History

                                                                                 Remarks (Dec. 11, 2014) at 14.

“confluence region”      Plain and ordinary meaning                              “a region formed at a junction between two or
                                                                                 more channels each carrying one or more fluids”
394 Patent, claims 25,   Intrinsic Evidence:
28, 30                                                                           Intrinsic Evidence:
                         See e.g., 394 Patent, 4:21-35; 6:9-29; 6:59-7:9;
                         24:65-25:9; 28:45-67; 29:1-14.                          ’394 Patent

                         See e.g., 394 Patent, Claims 4, 6, 9, 13, 16, 23, 33.   4:32-35, 6:21-7:9, 17:48-18:6, 18:36-54, 24:59-
                                                                                 25:9, 25:62-26:27, 26:55-58, 27:19-32, 27:58-62,
                         See, e.g., Provisional Application No. 61/467,347,      28:53-29:17, 29:36-44, Figs. 12, 17-18, 20-24.
                         15:6-11
                                                                                 Claims 1, 4, 6, 13, 16. 18, 25, 28, 30.
                         See, e.g., Provisional Application No. 61/317,635,
                         7:5-16.                                                 Provisional Application No. 61/317,635

                                                                                 6:9-10.

                                                                                 ’394 Patent File History

                                                                                 Remarks (June 10, 2015) at 13-14.




                                                                14
Case 1:20-cv-00506-RGA Document 85 Filed 04/30/21 Page 15 of 15 PageID #: 5997




 Dated: April 30, 2021                 Respectfully submitted,

 FARNAN LLP                            RICHARDS, LAYTON & FINGER, P.A.

 /s/ Brian E. Farnan                   /s/ Jason J. Rawnsley
 Brian E. Farnan (#4089)               Frederick L. Cottrell, III (#2555)
 Michael J. Farnan (#5165)             Jason J. Rawnsley (#5379)
 919 N. Market Street, 12th Floor      Alexandra M. Ewing (#6407)
 Wilmington, DE 19801                  920 North King Street
 (302) 777-0300                        Wilmington, DE 19801
 bfarnan@farnanlaw.com                 (302) 651-7700
 mfarnan@farnanlaw.com                 cottrell@rlf.com
                                       rawnsley@rlf.com
 Attorneys for Plaintiffs              ewing@rlf.com

                                       Attorneys for Defendant




                                      15
